Citation Nr: 0611539	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hemorrhoids.

REPRESENTATION

Appellant represented by:	AGO

WITNESS AT HEARING ON APPEAL

 Appellant and his wife

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 through 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rating by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  



FINDINGS OF FACT

1.  By an unappealed rating decision in January 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for hemorrhoids.  

2.  The evidence received since the January 2002 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement of service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim to 
reopen, the RO mailed the veteran a letter in May 2004 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support the veteran's claim as well as 
requested that the veteran submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.

The Board further notes that the veteran's service medical 
records have been obtained.  In addition, the veteran's VA 
medical records have also been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claim to reopen.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate the claim to reopen.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  


History and Analysis

By a rating decision in January 2002, the RO denied the 
veteran's claim for service connection for hemorrhoids.  The 
veteran did not appeal that decision.  Thus the January 2002 
determination is a final decision.  38 U.S.C.A. § 7105.

In April 2004, the veteran requested that his claim for 
service connection for hemorrhoids be reopened.

The veteran's service medical records contain no evidence of 
hemorrhoids or any rectal abnormalities.  The veteran's 
separation examination of September 1945 noted a normal anus 
and rectum.  

Medical records present in the record prior to the January 
2002 rating decision, revealed no treatment for a hemorrhoid 
condition.  However, the record did contain a September 2001 
statement from the veteran, contending that he experienced 
hemorrhoids in service due to heavy lifting.

The January 2002 rating decision denied the veteran's claim 
for service connection for hemorrhoids on the basis that the 
evidence did not indicate that the veteran's hemorrhoids were 
related to service.

Subsequent to the January 2002 final decision, the veteran 
submitted VA medical records from January 2004 through June 
2004, that revealed treatment for hemorrhoids.  

The veteran submitted a statement in October 2004 stating 
that his hemorrhoids were due to the heavy lifting he did 
during service.  Further the veteran attended a hearing 
before the undersigned Veterans Law Judge, in which he gave 
testimony that he experienced hemorrhoids for 54 years but 
never reported the problem.  The veteran's wife supported the 
veteran's assertions at the hearing.  However, these 
statement and testimony are merely cumulative and redundant 
of the statements made by the veteran prior to 2002.

The Board notes that prior to January 2002, no nexus to 
service had been shown.  Additionally, none of the newly 
submitted medical evidence indicates that there is a 
relationship between the veteran's current hemorrhoids and 
service.  Consequently, the Board finds that the newly 
submitted medical evidence is cumulative and redundant of the 
evidence previously of record and is not sufficient to raise 
a reasonable possibility of substantiating the claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the claim.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for hemorrhoids is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


